     Case 1:79-cv-05077-LAP Document 531 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



MILBURN,
                                               79 Civ. 5077
                  Plaintiff,
                                                   ORDER
    -versus-

DOGIN, et al,

                  Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    To      the   extent   Plaintiff’s   counsel   or   Prisoners     Legal

Services wishes to respond to Ms. Agnew’s letter dated April 19,

2020, they may do so no later than April 23, 2020.



SO ORDERED.


Dated:     April 20, 2020
           New York, New York


                                         ____________________________
                                         LORETTA A. PRESKA
                                         Senior U.S. District Judge
